Rao, C. J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of battery-operated manicure sets; that said merchandise contains as an essential feature - an electrical element or device without which said articles would not operate, and does not contain an electrical heating element; and that the principles involved are the same as those in Bruce Duncan Company, a/c Sims-Worms v. United States (45 Cust. Ct. 85, C.D. 2202), the claim of the plaintiff was sustained.